DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “processors are further configured to identify/determine/identify/communicate” in claim 11; “processors are further configured to determine” in claim 16; “processors are further configured to determine” in claim 17; “processors are further configured to determine” in claim 18; and “processors are further configured to identify” in claim 19.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,297,102.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/696,435
1. A method comprising identifying, by one or more processors, a plurality of electronic calendars of one or more users; determining, by the one or more processors, a conflict between one or more situations in one of the plurality of electronic calendars and another one or more situations in another of the plurality of calendars; identifying, by the one or more processors based at least on the determination of the conflict, a template for a simulated phishing communication; and communicating, by the one or more processors, to a device of the user the simulated phishing communication generated using the template.  
2. The method of claim 1, wherein the plurality of electronic calendars comprises a work electronic calendar.  
3. The method of claim 1, wherein the plurality of electronic calendars comprises a shared electronic calendar among a group of users.  
4. The method of claim 1, wherein the plurality of electronic calendars comprises a personal electronic calendar.  
5. The method of claim 1, wherein the plurality of electronic calendars is an electronic calendar associated with a plurality of email accounts of a user.  
6. The method of claim 1, further comprising determining, by the one or more processors, the conflict between one or more situations of a user of the one or more users in one of the plurality of electronic calendars and one or more situations of the same user in another of the plurality of calendars.  
7. The method of claim 1, further comprising determining, by the one or more processors, the conflict between one or more situations of a first user of the one or more users in one of the plurality of electronic calendars and one or more situations of a second user of the one or more users in another of the plurality of electronic calendars.  
8. The method of claim 1, further comprising determining, by the one or more processors, the one or more situations from information stored in one or more electronic calendars of the plurality of electronic calendars.  
9. The method of claim 1, further comprising identifying, by the one or more processors based at least on the determination of the conflict, a starting action for a simulated phishing campaign, the simulated phishing campaign comprising the simulated phishing communication.  
10. The method of claim 1, wherein the one or more situations comprises the one or more users being scheduled to be at one of a meeting, an event or on a call, the one or more users traveling, the one or more users arriving at a location, the one or more users departing from a location or the or more users being in a location or a time zone.  
11. A system comprising one or more processors configured to: identify a plurality of electronic calendars of one or more users; determine a conflict between one or more situations in one of the plurality of electronic calendars and another one or more situations in another of the plurality of calendars; identify, based at least on the determination of the conflict, a template for a simulated phishing communication; and communicate to a device of the user the simulated phishing communication generated using the template.  
12. The system of claim 11, wherein the plurality of electronic calendars comprises a work electronic calendar.  
13. The system of claim 11, wherein the plurality of electronic calendars comprises a shared electronic calendar among a group of users.  
14. The system of claim 11, wherein the plurality of electronic calendars comprises a personal electronic calendar.  
15. The system of claim 11, wherein the plurality of electronic calendars is an electronic calendar associated with a plurality of email accounts of a user.  
16. The system of claim 11, wherein the one or more processors are further configured to determine the conflict between one or more situations of a user of the one or more users in one of the plurality of electronic calendars and one or more situations of the same user in another of the plurality of calendars.  
17. The system of claim 11, wherein the one or more processors are further configured to determine the conflict between one or more situations of a first user of the one or more users in one of the plurality of electronic calendars and one or more situations of a second user of the one or more users in another of the plurality of electronic calendars.  
18. The system of claim 11, wherein the one or more processors are further configured to determine the one or more situations from information stored in one or more electronic calendars of the plurality of electronic calendars.  
19. The system of claim 11, wherein the one or more processors are further configured to identify, based at least on the determination of the conflict, a starting action for a simulated phishing campaign, the simulated phishing campaign comprising the simulated phishing communication.  
20. The system of claim 11, wherein the one or more situations comprises the one or more users being scheduled to be at one of a meeting, an event or on a call, the one or more users traveling, the one or more users arriving at a location, the one or more users departing from a location or the or more users being in a location or a time zone.
U.S. Patent 11,297,102
1. A method comprising
identifying, by one or more processors, a situation of a user from information in one or more electronic calendars of a user;
identifying, based at least on the situation, a template for a simulated phishing communication; and
communicating to a device of the user the simulated phishing communication generated using the template.
2. The method of claim 1, further comprising identifying by the one or more processors that the situation comprises the user being scheduled to be at one of a meeting, an event or on a call.
3. The method of claim 1, further comprising identifying by the one or more processors that the situation comprises the user being scheduled to be one of traveling, arriving at a location or departing from a location.
4. The method of claim 1, further comprising identifying by the one or more processors that the situation comprises the user being in a location or a time zone.
5. The method of claim 1, further comprising identifying by the one or more processors that the user is switching from a previous situation to the situation.
6. The method of claim 1, wherein the one or more electronic calendars comprise at least one of a work electronic calendar or a personal electronic calendar.
7. A system comprising:
one or more processors having instructions executable thereon to:
identify a situation of a user from information in one or more electronic calendars of a user;
identify, based at least on the situation, a template for a simulated phishing communication; and
communicate to a device of the user the simulated phishing communication generated using the template.
8. The system of claim 7, wherein the situation comprises the user being scheduled to be at one of a meeting, an event or on a call.
9. The system of claim 7, wherein the situation comprises the user being scheduled to be one of traveling, arriving at a location or departing from a location.
10. The system of claim 7, wherein the situation comprises the user being in a location or a time zone.
11. The system of claim 7, wherein the one or more processors have instructions executable thereon to identify that the user is switching from a previous situation to the situation.
12. The system of claim 7, wherein the one or more electronic calendars comprise at least one of a work electronic calendar or a personal electronic calendar.
13. The system of claim 7, wherein the one or more processors have instructions executable thereon to select a type of simulated phishing communication, a content of or a timing of the simulated phishing communication based at least on the situation of the user.
14. A system comprising
one or more processors having instructions executable thereon to:
identify at least one of a location or a time zone of a user from information in one or more electronic calendars of the user;
identify, based at least on one of the location or the time zone of the user, a template for a simulated phishing communication; and
communicate to a device of the user the simulated phishing communication generated using the template.
15. The system of claim 14, wherein one of the location or the time zone is identified via the user being scheduled to be at one of a meeting, an event or on a call.
16. The system of claim 14, wherein one of the location or the time zone is identified via the user being scheduled to be one of traveling, arriving at a location or departing from a location.
17. The system of claim 14, wherein one of the location or the time zone is identified via the user being in a location or a time zone.
18. The system of claim 14, wherein the one or more processors have instructions executable thereon to identify that the user is switching from a previous location or time zone to the one of the location or the time zone.
19. The system of claim 14, wherein the one or more electronic calendars comprises at least one of a work electronic calendar or a personal electronic calendar.
20. The system of claim 14, wherein the one or more processors have instructions executable thereon to select a type of simulated phishing communication, a content of or a timing of the simulated phishing communication based at least on one of the location or time zone of the user.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,616,275.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/696,435
1. A method comprising identifying, by one or more processors, a plurality of electronic calendars of one or more users; determining, by the one or more processors, a conflict between one or more situations in one of the plurality of electronic calendars and another one or more situations in another of the plurality of calendars; identifying, by the one or more processors based at least on the determination of the conflict, a template for a simulated phishing communication; and communicating, by the one or more processors, to a device of the user the simulated phishing communication generated using the template.  
2. The method of claim 1, wherein the plurality of electronic calendars comprises a work electronic calendar.  
3. The method of claim 1, wherein the plurality of electronic calendars comprises a shared electronic calendar among a group of users.  
4. The method of claim 1, wherein the plurality of electronic calendars comprises a personal electronic calendar.  
5. The method of claim 1, wherein the plurality of electronic calendars is an electronic calendar associated with a plurality of email accounts of a user.  
6. The method of claim 1, further comprising determining, by the one or more processors, the conflict between one or more situations of a user of the one or more users in one of the plurality of electronic calendars and one or more situations of the same user in another of the plurality of calendars.  
7. The method of claim 1, further comprising determining, by the one or more processors, the conflict between one or more situations of a first user of the one or more users in one of the plurality of electronic calendars and one or more situations of a second user of the one or more users in another of the plurality of electronic calendars.  
8. The method of claim 1, further comprising determining, by the one or more processors, the one or more situations from information stored in one or more electronic calendars of the plurality of electronic calendars.  
9. The method of claim 1, further comprising identifying, by the one or more processors based at least on the determination of the conflict, a starting action for a simulated phishing campaign, the simulated phishing campaign comprising the simulated phishing communication.  
10. The method of claim 1, wherein the one or more situations comprises the one or more users being scheduled to be at one of a meeting, an event or on a call, the one or more users traveling, the one or more users arriving at a location, the one or more users departing from a location or the or more users being in a location or a time zone.  
11. A system comprising one or more processors configured to: identify a plurality of electronic calendars of one or more users; determine a conflict between one or more situations in one of the plurality of electronic calendars and another one or more situations in another of the plurality of calendars; identify, based at least on the determination of the conflict, a template for a simulated phishing communication; and communicate to a device of the user the simulated phishing communication generated using the template.  
12. The system of claim 11, wherein the plurality of electronic calendars comprises a work electronic calendar.  
13. The system of claim 11, wherein the plurality of electronic calendars comprises a shared electronic calendar among a group of users.  
14. The system of claim 11, wherein the plurality of electronic calendars comprises a personal electronic calendar.  
15. The system of claim 11, wherein the plurality of electronic calendars is an electronic calendar associated with a plurality of email accounts of a user.  
16. The system of claim 11, wherein the one or more processors are further configured to determine the conflict between one or more situations of a user of the one or more users in one of the plurality of electronic calendars and one or more situations of the same user in another of the plurality of calendars.  
17. The system of claim 11, wherein the one or more processors are further configured to determine the conflict between one or more situations of a first user of the one or more users in one of the plurality of electronic calendars and one or more situations of a second user of the one or more users in another of the plurality of electronic calendars.  
18. The system of claim 11, wherein the one or more processors are further configured to determine the one or more situations from information stored in one or more electronic calendars of the plurality of electronic calendars.  
19. The system of claim 11, wherein the one or more processors are further configured to identify, based at least on the determination of the conflict, a starting action for a simulated phishing campaign, the simulated phishing campaign comprising the simulated phishing communication.  
20. The system of claim 11, wherein the one or more situations comprises the one or more users being scheduled to be at one of a meeting, an event or on a call, the one or more users traveling, the one or more users arriving at a location, the one or more users departing from a location or the or more users being in a location or a time zone.
U.S. Patent 10,616,275
1. A method comprising:
(a) identifying, by one or more processors, information in an electronic calendar of a user indicating one or more situations of the user;
(b) selecting, by the one or more processors using the information in the electronic calendar, a template from a plurality of templates for the simulated phishing campaign based at least on the one or more situations of the user; and
(c) communicating, by the one or more processors, to one or more devices of the user a simulated phishing communication based at least on the selected template.
2. The method of claim 1, wherein (a) further comprises determining, by the one or more processors, that the information indicates the one or more situations of the user comprising a location or a time zone of the user.
3. The method of claim 1 wherein (a) further comprises determining, by the one or more processors, that the information indicates the one or more situations of the user comprising the user being scheduled to be at one of a meeting, an event or on a call.
4. The method of claim 1, wherein (a) further comprises determining, by the one or more processors, that the information indicates the one or more situations of the user comprising the user is scheduled to be one of traveling, arriving at a location or departing from a location.
5. A method comprising:
(a) identifying, by one or more processors, information in an electronic calendar of a user indicating one or more situations of the user;
(b) selecting, by the one or more processors using the information in the electronic calendar, an action from a plurality of actions for the simulated phishing communication based at least on the one or more situations of the user; and
(c) communicating, by the one or more processors, to one or more devices of the user a simulated phishing communication based at least on the selected action.
6. The method of claim 5, wherein (a) further comprises determining, by the one or more processors, that the information indicates the one or more situations of the user comprises a location or a time zone of the user.
7. The method of claim 5, wherein (a) further comprises determining, by the one or more processors, that the information indicates the one or more situations of the user comprises the user being scheduled to be at one of a meeting, an event or on a call.
8. The method of claim 5, wherein (a) further comprises determining, by the one or more processors, that the information indicates the one or more situations of the user comprises the user is scheduled to be one of traveling, arriving at a location or departing from a location.
9. A system comprising:
one or more processors, coupled to memory and configured to:
identify information in an electronic calendar of a user indicating one or more situations of the user;
select, using the information in the electronic calendar, a template from a plurality of templates for the simulated phishing communication based at least on the one or more situations of the user; and
communicate to one or more devices of the user a simulated phishing communication based at least one of the selected template.
10. The system of claim 9, wherein the one or more processors are configured to determine that the information indicates the one or more situations of the user comprising a location or a time zone of the user.
11. The system of claim 9, wherein the one or more processors are configured to determine that the information indicates the one or more situations of the user comprising the user being scheduled to be at one of a meeting, an event or on a call.
12. The system of claim 9, wherein the one or more processors are configured to determine that the information indicates the one or more situations of the user comprising the user is scheduled to be one of traveling, arriving at a location or departing from a location.
13. The system of claim 9, wherein the one or more processors are configured to select a type of simulated phishing communication, a content of or a timing of the simulated phishing communication based at least on the one or more situations of the user.
14. The system of claim 9, wherein the one or more processors are configured to select a persona to use for the simulated phishing communication.
15. A system comprising:
one or more processors, coupled to memory and configured to:
identify information in an electronic calendar of a user indicating one or more situations of the user;
select, using the information in the electronic calendar, an action from a plurality of actions for the simulated phishing communication based at least on the one or more situations of the user; and
communicate to one or more devices of the user a simulated phishing communication based at least one of the selected action.
16. The system of claim 15, wherein the one or more processors are configured to determine that the information indicates the one or more situations of the user comprising a location or a time zone of the user.
17. The system of claim 15, wherein the one or more processors are configured to determine that the information indicates the one or more situations of the user comprising the user being scheduled to be at one of a meeting, an event or on a call.
18. The system of claim 15, wherein the one or more processors are configured to determine that the information indicates the one or more situations of the user comprising the user is scheduled to be one of traveling, arriving at a location or departing from a location.
19. The system of claim 15, wherein the one or more processors are configured to select a type of simulated phishing communication, a content of or a timing of the simulated phishing communication based at least on the one or more situations of the user.
20. The system of claim 15, wherein the one or more processors are configured to select a persona to use for the simulated phishing communication.


Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,348,761.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application therefore are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious-type double patenting.
17/696,435
1. A method comprising identifying, by one or more processors, a plurality of electronic calendars of one or more users; determining, by the one or more processors, a conflict between one or more situations in one of the plurality of electronic calendars and another one or more situations in another of the plurality of calendars; identifying, by the one or more processors based at least on the determination of the conflict, a template for a simulated phishing communication; and communicating, by the one or more processors, to a device of the user the simulated phishing communication generated using the template.  
2. The method of claim 1, wherein the plurality of electronic calendars comprises a work electronic calendar.  
3. The method of claim 1, wherein the plurality of electronic calendars comprises a shared electronic calendar among a group of users.  
4. The method of claim 1, wherein the plurality of electronic calendars comprises a personal electronic calendar.  
5. The method of claim 1, wherein the plurality of electronic calendars is an electronic calendar associated with a plurality of email accounts of a user.  
6. The method of claim 1, further comprising determining, by the one or more processors, the conflict between one or more situations of a user of the one or more users in one of the plurality of electronic calendars and one or more situations of the same user in another of the plurality of calendars.  
7. The method of claim 1, further comprising determining, by the one or more processors, the conflict between one or more situations of a first user of the one or more users in one of the plurality of electronic calendars and one or more situations of a second user of the one or more users in another of the plurality of electronic calendars.  
8. The method of claim 1, further comprising determining, by the one or more processors, the one or more situations from information stored in one or more electronic calendars of the plurality of electronic calendars.  
9. The method of claim 1, further comprising identifying, by the one or more processors based at least on the determination of the conflict, a starting action for a simulated phishing campaign, the simulated phishing campaign comprising the simulated phishing communication.  
10. The method of claim 1, wherein the one or more situations comprises the one or more users being scheduled to be at one of a meeting, an event or on a call, the one or more users traveling, the one or more users arriving at a location, the one or more users departing from a location or the or more users being in a location or a time zone.  
11. A system comprising one or more processors configured to: identify a plurality of electronic calendars of one or more users; determine a conflict between one or more situations in one of the plurality of electronic calendars and another one or more situations in another of the plurality of calendars; identify, based at least on the determination of the conflict, a template for a simulated phishing communication; and communicate to a device of the user the simulated phishing communication generated using the template.  
12. The system of claim 11, wherein the plurality of electronic calendars comprises a work electronic calendar.  
13. The system of claim 11, wherein the plurality of electronic calendars comprises a shared electronic calendar among a group of users.  
14. The system of claim 11, wherein the plurality of electronic calendars comprises a personal electronic calendar.  
15. The system of claim 11, wherein the plurality of electronic calendars is an electronic calendar associated with a plurality of email accounts of a user.  
16. The system of claim 11, wherein the one or more processors are further configured to determine the conflict between one or more situations of a user of the one or more users in one of the plurality of electronic calendars and one or more situations of the same user in another of the plurality of calendars.  
17. The system of claim 11, wherein the one or more processors are further configured to determine the conflict between one or more situations of a first user of the one or more users in one of the plurality of electronic calendars and one or more situations of a second user of the one or more users in another of the plurality of electronic calendars.  
18. The system of claim 11, wherein the one or more processors are further configured to determine the one or more situations from information stored in one or more electronic calendars of the plurality of electronic calendars.  
19. The system of claim 11, wherein the one or more processors are further configured to identify, based at least on the determination of the conflict, a starting action for a simulated phishing campaign, the simulated phishing campaign comprising the simulated phishing communication.  
20. The system of claim 11, wherein the one or more situations comprises the one or more users being scheduled to be at one of a meeting, an event or on a call, the one or more users traveling, the one or more users arriving at a location, the one or more users departing from a location or the or more users being in a location or a time zone.
U.S. Patent 10,348,761
1. A method of using, for a simulated phishing campaign, information about one or more situations of a user determined from an electronic calendar of the user, the method comprising:
(a) identifying, by a campaign controller, an electronic calendar of a user for which to direct a simulated phishing campaign;
(b) determining, by the campaign controller, one or more situations of the user from information stored in the electronic calendar;
(c) selecting, by the campaign controller responsive to the determination, one of a template from a plurality of templates or a starting action from a plurality of starting actions for the simulated phishing campaign based at least on the one or more situations of the user; and
(d) communicating, by the campaign controller, to one or more devices of the user a simulated phishing communication based at least on the respective template or starting action.
2. The method of claim 1, wherein (a) further comprises identifying, by the campaign controller, a device hosting or providing the electronic calendar of the user.
3. The method of claim 1, wherein (b) further comprises accessing, by the campaign controller, the electronic calendar of the user.
4. The method of claim 1, wherein (b) further comprises determining, by the campaign controller, the one or more situations of the user from information stored in the electronic calendar that identifies a location of the user.
5. The method of claim 1, wherein (b) further comprises determining, by the campaign controller, the one or more situations of the user from information stored in the electronic calendar that identifies a time zone of the user.
6. The method of claim 1, wherein (b) further comprises determining, by the campaign controller, the one or more situations of the user from information stored in the electronic calendar that identifies the user is scheduled to be at one of a meeting, an event or on a call.
7. The method of claim 1, wherein (b) further comprises determining, by the campaign controller, the one or more situations of the user from information stored in the electronic calendar that identifies the user is scheduled to be one of traveling, arriving at a location or departing from a location.
8. The method of claim 1, wherein (b) further comprises determining, by the campaign controller, the one or more situations of the user from information stored in the electronic calendar that identifies the user is one of switching, transitioning or changing from a first situation to a second situation.
9. The method of claim 1, wherein (c) further comprises selecting, by the campaign controller, the template from the plurality of templates comprising one of a type of simulated phishing communication, a content of the simulated phishing communication or a timing of the simulated phishing campaign based at least on the one or more situations of the user.
10. The method of claim 1, wherein (c) further comprises selecting, by the campaign controller, the starting action of the plurality of starting actions to comprise one of a type of simulated phishing communication, a content of the simulated phishing communication or a timing of the simulated phishing communication based at least on the one or more situations of the user.
11. The method of claim 1, wherein a type of the simulated phishing communication comprises one of the following: an email, a text or short message service (SMS) message, a phone call or an Internet based communication.
12. The method of claim 1, wherein (c) further comprises selecting, by the campaign controller, a persona model associated with one of the template, the starting action or the simulated phishing communication based at least on the one or more situations of the user.
13. The method of claim 1, further comprising determining, by the campaign controller, a next action for the simulated phishing campaign based on a response from the user to the simulated phishing communication and a second situation of the user determined from information in the electronic calendar of the user.
14. The method of claim 1, further comprising determining, by the campaign controller, to communicate a second phishing simulation communication of the template for the simulated phishing campaign based on a response from the user to the simulated phishing communication and a second situation of the user determined from information in the electronic calendar of the user.
15. The method of claim 1, wherein the information about the one or more situations of the user identified from the electronic calendar identifies situational localization information for the campaign controller to use for the simulated phishing campaign.
16. A system of using, for a simulated phishing campaign, information about one or more situations of a user determined from an electronic calendar of the user, the system comprising:
a campaign controller executable on a processor, coupled to memory, the campaign controller configured to:
identify an electronic calendar of a user for which to direct a simulated phishing campaign;
determine one or more situations of the user from information stored in the electronic calendar;
select, responsive to the determination, one of a template from a plurality of templates or a starting action from a plurality of starting actions for the simulated phishing campaign based at least on the one or more situations of the user; and
communicate to one or more devices of the user a simulated phishing communication based at least on the respective template or starting action.
17. The system of claim 16, wherein the campaign controller is further configured to identify a device hosting or providing the electronic calendar of the user.
18. The system of claim 16, wherein the campaign controller is further configured to access the electronic calendar of the user.
19. The system of claim 16, wherein the campaign controller is further configured to determine the one or more situations of the user from information stored in the electronic calendar that identifies a location of the user.
20. The system of claim 16, wherein the campaign controller is further configured to determine the one or more situations of the user from information stored in the electronic calendar that identifies a time zone of the user.
21. The system of claim 16, wherein the campaign controller is further configured to determine the one or more situations of the user from information stored in the electronic calendar that identifies the user is scheduled to be at one of a meeting, an event or on a call.
22. The system of claim 16, wherein the campaign controller is further configured to determine the one or more situations of the user from information stored in the electronic calendar that identifies the user is scheduled to be one of traveling, arriving at a location or departing from a location.
23. The system of claim 16, wherein the campaign controller is further configured to determine that the one or more situations of the user from information stored in the electronic calendar that identifies the user is one of switching, transitioning or changing from a first situation to a second situation.
24. The system of claim 16, wherein the campaign controller is further configured to select the template from the plurality of templates comprising one of a type of simulated phishing communication, a content of the simulated phishing communication or a timing of the simulated phishing campaign based at least on the one or more situations of the user.
25. The system of claim 16, wherein the campaign controller is further configured to select the starting action the plurality of starting actions to comprise one of a type of simulated phishing communication, a content of the simulated phishing communication or a timing of the simulated phishing communication based at least on the one or more situations of the user.
26. The system of claim 16, wherein a type of the simulated phishing communication comprises one of the following: an email, a text or short message service (SMS) message, a phone call or an Internet based communication.
27. The system of claim 16, wherein the campaign controller is further configured to select a persona associated with one of the template, the starting action or the simulated phishing communication based at least on the one or more situations of the user.
28. The system of claim 16, wherein the campaign controller is further configured to determine a next action for the simulated phishing campaign based on a response from the user to the simulated phishing communication and a second situation of the user determined from information in the electronic calendar of the user.
29. The system of claim 16, wherein the campaign controller is further configured to determine to communicate a second phishing simulation communication of the template for the simulated phishing campaign based on a response from the user to the simulated phishing communication and a second situation of the user determined from information in the electronic calendar of the user.
30. The system of claim 16, wherein the information about the one or more situations of the user identified from the electronic calendar identifies situational localization information for the campaign controller to use for the simulated phishing campaign.


Allowable Subject Matter
Claims 1-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art teachings of Chapman et al, U.S. Patent 8,484,741 are relied upon for disclosing of phishing scam testing system that uses templates for comparison, see column 8, lines 22-33.  The teachings further disclose of checking phishing e-mail with calendar information, see column 17, lines 51-54.
As per claims 1 and 11, it was not found to be taught in the prior art of identifying a plurality of electronic calendars of one or more users; determining a conflict between one or more situations in one of the plurality of electronic calendars and another one or more situations in another of the plurality of calendars; identifying the determination of the conflict, a template for a simulated phishing communication; and communicating to a device of the user the simulated phishing communication generated using the template.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patton et al, U.S. Patent 10,917,429 is a related teaching from the Applicant that includes simulated phishing attempts involving calendars, see column 32, lines 55-64.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.












/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431